MEMORANDUM **
Garrett Burkhart petitions pro se for review of the Federal Aviation Administration’s (“FAA”) order assessing a civil penalty of $1,100 against Burkhart for leaving his seat aboard an aircraft while the Fasten Seat Belt sign was lit. We lack jurisdiction over the petition because Burkhart did not exhaust his administrative remedies. See 49 U.S.C. § 46110 (1994); 14 C.F.R. § 13.235; Reid v. Engen, 765 F.2d 1457, 1461 (9th Cir.1985) (internal citations omitted) (issues not raised before an agency tribunal cannot be raised on appeal from that tribunal).
DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.